Citation Nr: 0915846	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
October 11, 2006, and of 30 percent from October 11, 2006, 
for a herniated nucleus pulposus, C5-C6, left, with residual 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1973 to June 1981 
and from December 1981 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to October 11, 2006, the Veteran's left herniated 
nucleus pulposus at 
C5-C6 with residual degenerative arthritis was characterized 
by active flexion and extension of 40 degrees, active right 
and left lateral flexion of 25 degrees, and active right and 
left rotation of 50 degrees, all with pain.

2.  From October 11, 2006, the Veteran's left herniated 
nucleus pulposus at C5-C6 with residual degenerative 
arthritis was characterized by active flexion of 30 degrees 
with pain at 20 degrees, active extension of 20 degrees with 
pain at 10 degrees, active right and left lateral flexion of 
20 degrees with pain at 20 degrees, and active right and left 
rotation of 30 degrees, with pain at 30 degrees.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent prior to October 11, 2006, and of 30 percent from 
October 11, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DCs) 5010-5237 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although it is no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision, August 2006 SOC, May 2007 SSOC, and June 2008 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the 
Veteran.  

In May 2008, the RO sent the Veteran notice pursuant to the 
Vazquez-Flores decision.  Even if this did not satisfy the 
additional requirements for an increased-compensation claim 
as delineated by the Court in Vazquez-Flores, supra, we find 
that the notice errors did not affect the essential fairness 
of the adjudication because the letters, rating decision, and 
SOCs discussed above, together with the substantial 
development of the Veteran's claim before and after providing 
notice, rendered the notice and timing errors non-
prejudicial.  In this regard, the Board notes that the 
Veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing that his service-connected disability 
had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law, Facts, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
which is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

In April 2005 the Veteran had an examination arranged through 
VA QTC services.  He reported that his cervical spine pain 
was intermittent, occurred 6 to 8 times per week, lasted for 
a couple of hours, and radiated to the shoulders.  He denied 
any paresthesias or loss of bladder control associated with 
the symptoms, and said the pain was squeezing, burning, and 
sharp.  He rated it as a 7 to 8, out of 10, and said it would 
come on by itself and was alleviated with rest, medication, 
and the use of a TENS unit.  He required bed rest about 25 
percent of the time, was able to function with medication 50 
percent of the time, and reported 6 periods of 
incapacitation, one day each.  He said that he could not work 
because of the pain in his cervical spine and he had 
difficulty with overhead reaching and with lifting heavy 
objects.

On clinical evaluation, the cervical spine had limited and 
painful motion in all directions and there was evidence of 
mild distal cervical kyphosis.  There was evidence of mild 
muscle spam in the trapezii, and no evidence of weakness, 
tenderness, radiation of the pain, radiculopathy, or 
intervertebral disc syndrome.  Range of motion as measured 
with a goniometer was active flexion and extension of 40 
degrees, active right and left lateral flexion of 25 degrees, 
and active right and left rotation of 50 degrees, all with 
pain.  Motor strength was within normal limits at 5/5 in the 
extremities, sensation was intact in the extremities, and 
deep tendon reflexes were 1+ in the biceps, triceps, knees 
and ankles.  A cervical X-ray showed spondylosis with 
degenerative disc disease at C5-6 and C6-7, and 
neuroforaminal encroachment at C5-6 bilaterally.

The examining physician diagnosed a herniated nucleus 
pulposus, at C5-6, with residual degenerative arthritis, 
cervical spine.  He felt that the Veteran should avoid using 
ladders, overhead reaching, and crawling.

The Veteran underwent an internal medicine evaluation 
arranged through QTC services on October 11, 2006.  He 
complained of frequent stiffness and weakness with neck pain 
that caused headaches, occurred intermittently eight times 
per week, and lasted for two to three hours at a time.  The 
pain could radiate to the head, shoulders and low back.  He 
ranked the pain as a 9 out of 10 in intensity, and said he 
sometimes experienced intermittent right arm numbness and 
tingling.  The pain would occur by itself and was worsened 
with activities.  It was somewhat alleviated by resting, use 
of a TENS unit, and by taking aspirin.  He was able to 
function with and without medication during exacerbations, 
had not been prescribed bed rest by a physician, and had not 
had injections or surgery to his neck.  The Veteran said that 
he had not been able to work since 1994.

On examination, the Veteran's posture was normal without loss 
of cervical or lumbar lordosis and there was no kyphosis or 
scoliosis.  Gait was normal, and he did not require the use 
of any assistive devices to ambulate.  The cervical spine had 
painful motion and mild muscle spasm in the right posterior 
cervical region.  There was tenderness to palpation of the 
posterior cervical region and the occipital area.  Range of 
motion testing revealed active flexion of 30 degrees with 
pain at 20 degrees, active extension of 20 degrees with pain 
at 10 degrees, active right and left lateral flexion of 20 
degrees with pain at 20 degrees, and active right and left 
rotation of 30 degrees, with pain at 30 degrees.  The range 
of motion was limited by pain, fatigue, weakness, lack of 
endurance, and incoordination following repetitive use, with 
pain having the major functional impact.  There was no 
additional limitation after repetitive use and no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The Veteran had 5/5 strength in all 
extremities, sensory was intact and equal bilaterally to pain 
and touch, and coordination was within normal limits.  
Reflexes were 2+ in the biceps and triceps and 2+ in the 
knees and ankles.  X-rays showed spondylosis with advanced 
disc degeneration and neuroforaminal encroachment at C5-6 and 
C6-7.  The examiner diagnosed him with herniated nucleus 
pulposus, C5-6, with degenerative disc disease at C5-6 and 
C6-7.

After a careful review of the evidence, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent prior to October 11, 2006, and/or in excess of 30 
percent on and after that date.  Prior to October 11, 2006, 
he had forward flexion of 40 degrees in his cervical spine, 
as tested at the April 2005 examination.  Therefore, he did 
not qualify for a 30 percent evaluation, the next highest 
available, under DCs 5010-5237, because his forward flexion 
was not 15 degrees or less and he did not have favorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. 
§ 4.71a.  His forward flexion was 30 degrees, with pain at 
20 degrees, at the October 11, 2006 VA examination.  He has 
not qualified for a 40 percent evaluation from October 11, 
2006, because he has not had unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, DCs 5010-5237.

At no time since the Veteran's claim for an increased 
evaluation has the overall evidence reflected incoordination, 
excess fatigability, or such additional functional 
limitations as to warrant a higher rating.  See DeLuca, 
supra.  The Board recognizes the limitations that the Veteran 
has as a result of his service-connected herniated nucleus 
pulposus, C5-C6, left with residual degenerative arthritis, 
but the current disability evaluations contemplate these 
limitations.  Therefore, neither an evaluation in excess of 
20 percent prior to October 11, 2006, nor an evaluation in 
excess of 30 percent from October 11, 2006, is justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that he has not required 
frequent, or indeed any, hospitalization for this disability, 
and that the manifestations of the disability are not in 
excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

The evidence does not support the assignment of a rating in 
excess of 20 percent prior to October 11, 2006 and a rating 
in excess of 30 percent from October 11, 2006 for the 
service-connected herniated nucleus pulposus, C5-C6, left 
with residual degenerative arthritis, and the appeal is 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
October 11, 2006, and in excess of 30 percent from October 
11, 2006, for a left herniated nucleus pulposus, C5-C6, with 
residual degenerative arthritis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


